EXECUTION FUND ADMINISTRATION AND ACCOUNTING AGREEMENT THIS AGREEMENT is made as of April 21, 2015 by and between each Trust listed on the signature page hereto (each a “Trust”, and collectively the “Trusts” as applicable) and The Bank of New York Mellon, a New York corporation authorized to do a banking business (“BNY Mellon”). W I T N E S S E T H : WHEREAS, the Trust is an investment company registered under the Investment Company Act of 1940, as amended (the “1940 Act”); and WHEREAS, the Trust the Trust is authorized to issue shares in separate series (each, a “Series”), with each such Series representing interests in a separate portfolio of securities and other assets; and WHEREAS, the Trust, so authorized, intends that this Agreement be applicable to each of its Series as set forth on Exhibit A (each such Series together with all other Series subsequently established by the Trust and made subject to this Agreement in accordance with Section 13 herein, being referred to as a “Fund” and collectively as the “Funds”); and WHEREAS, each Trust desires to retain BNY Mellon to provide for the Series identified on Exhibit A hereto the services described herein, and BNY Mellon is willing to provide such services, all as more fully set forth below; NOW, THEREFORE, in consideration of the mutual promises and agreements contained herein, the parties hereby agree as follows: 1.Definitions. Whenever used in this Agreement, unless the context otherwise requires, the following words shall have the meanings set forth below: “1933 Act” means the Securities Act of 1933, as amended. “1934 Act” means the Securities Exchange Act of 1934, as amended. “1940 Act” means the Investment Company Act of 1940, as amended. “Authorized Person” shall mean each person, whether or not an officer or an employee of a Trust, duly authorized by the Board to execute this Agreement and to give Instructions on behalf of such Trust as set forth in Exhibit B hereto and each Authorized Person’s scope of authority may be limited by setting forth such limitation in a written document signed by both parties hereto.From time to time each Trust may deliver a new Exhibit B to add or delete any person and BNY Mellon shall be entitled to rely on the last Exhibit B actually received by BNY Mellon. “BNY Mellon Affiliate” shall mean any office, branch, or subsidiary of The Bank of New York Mellon Corporation. “Board” shall mean a Trust’s board of directors, board of trustees, general partner or manager, as applicable. “Confidential Information” shall have the meaning given in Section 21 of this Agreement. “Documents” shall mean such other documents, including but not limited to, Board resolutions, including resolutions of the Trust’s Board authorizing the execution, delivery and performance of this Agreement by the Trust, and opinions of outside counsel, as BNY Mellon may reasonably request from time to time, in connection with its provision of services under this Agreement. "Instructions" shall mean Oral Instructions or written communications actually received by BNY Mellon by S.W.I.F.T., tested telex, letter, facsimile transmission, or other method or system specified by BNY Mellon as available for use in connection with the services hereunder, from an Authorized Person or person believed in good faith to be an Authorized Person. “Investment Advisor” shall mean the entity identified by the Trusts to BNY Mellon as the entity having investment responsibility with respect to the Trusts. “Net Asset Value” shall mean the per share value of a Trust, calculated in the manner described in the Trusts’ Offering Materials. -2- “Offering Materials” shall mean the Trusts’ currently effective prospectus and most recently filed registration statement with the SEC relating to shares of the Trust. “Organizational Documents” shall mean certified copies of a Trust’s articles of incorporation, certificate of incorporation, certificate of formation or organization, certificate of limited partnership, bylaws, limited partnership agreement, memorandum of association, limited liability company agreement, operating agreement, confidential offering memorandum, material contracts, Offering Materials, all SEC exemptive orders issued to a Trust, required filings or similar documents of formation or organization, as applicable, delivered to and received by BNY Mellon. “Oral Instructions” shall mean oral instructions received by BNY Mellon under permissible circumstances specified by BNY Mellon, in its sole discretion, as being from an Authorized Person or person believed in good faith by BNY Mellon to be an Authorized Person. “SEC” means the United States Securities and Exchange Commission. “Securities Laws” means the 1933 Act, the 1934 Act and the 1940 Act. “Shares” means the shares of beneficial interest of any series or class of the Trust. 2.Appointment. Each Trust hereby appoints BNY Mellon as its agent for the term of this Agreement to perform the services described herein.BNY Mellon hereby accepts such appointment and agrees to perform the duties hereinafter set forth. 3.Representations and Warranties. Each Trust hereby represents and warrants to BNY Mellon, which representations and warranties shall be deemed to be continuing, that: (a)It is duly organized and existing under the laws of the jurisdiction of its organization, with full power to carry on its business as now conducted, to enter into this Agreement and to perform its obligations hereunder; (b)This Agreement has been duly authorized, executed and delivered by such -3- Trust in accordance with all requisite action of the Board and constitutes a valid and legally binding obligation of such Trust, enforceable in accordance with its terms; (c)The Trust’s Investment Advisor is in good standing and qualified to do business in each jurisdiction in which the nature or conduct of its business requires such qualification. (d)It is conducting its business in compliance with all applicable laws and regulations, both state and federal, has made and will continue to make all necessary filings including tax filings and has obtained all regulatory licenses, approvals and consents necessary to carry on its business as now conducted; there is no statute, regulation, rule, order or judgment binding on it and no provision of its Organizational Documents, nor of any mortgage, indenture, credit agreement or other contract binding on it or affecting its property which would prohibit its execution or performance of this Agreement; (e)The method of valuation of securities and the method of computing the Net Asset Value shall be as set forth in the Offering Materials of the Trusts.To the extent the performance of any services described in Schedule I attached hereto by BNY Mellon in accordance with the then effective Offering Materials for the Trust would violate any applicable laws or regulations, the Trust shall immediately so notify BNY Mellon in writing and thereafter shall either furnish BNY Mellon with the appropriate values of securities, net asset value or other computation, as the case may be, or, instruct BNY Mellon in writing to value securities and/or compute Net Asset Value or other computations in a manner the Trust specifies in writing, and either the furnishing of such values or the giving of such instructions shall constitute a representation by the Trust that the same is consistent with all applicable laws and regulations and with its Offering Materials, all subject to confirmation by BNY Mellon as to its capacity to act in accordance with the foregoing; (f)The terms of this Agreement, the fees and expenses associated with this Agreement and any benefits accruing to BNY Mellon or to the Investment Advisor to or sponsor of a Trust in connection with this Agreement, including but not limited to any fee waivers, conversion cost reimbursements, upfront payments, signing payments or periodic payments made or to be made by BNY Mellon to such Investment Advisor or sponsor or any affiliate of a Trust relating to this Agreement have been fully disclosed to the Board of each Trust and that, if -4- required by applicable law, such Board has approved or will approve the terms of this Agreement, any such fees and expenses and any such benefits; (g)Each person named on Exhibit B hereto is duly authorized by such Trust to be an Authorized Person hereunder; (h)It has implemented, and is acting in accordance with, procedures reasonably designed to ensure that it will disseminate to all market participants, other than Authorized Participants (as defined in its Prospectus and Statement of Additional Information), each calculation of net asset value provided by BNY hereunder to Authorized Participants at the time BNY Mellon provides such calculation to Authorized Participants. (i)Without limiting the provisions of Section 21 herein, the Trust shall treat as confidential the terms and conditions of this Agreement and shall not disclose nor authorize disclosure thereof to any other person, except (i) to its employees, regulators, examiners, internal and external accountants, auditors, and counsel, (ii) for a summary description of this Agreement in the Offering Materials and a form of this Agreement as required to be filed with the SEC, (iii) to any other person when required by a court order or legal process, or (iv) whenever advised by its counsel that it would be liable for a failure to make such disclosure.The Trust shall instruct its employees, regulators, examiners, internal and external accountants, auditors, and counsel who may be afforded access to such information of the Trust’s obligations of confidentiality hereunder; and (j)The Trusts shall promptly notify BNY Mellon in writing of any and all legal proceedings or securities investigations filed or commenced against any Trust, the Investment Advisor or the Board. 4.Delivery of Documents. Each Trust shall promptly provide, deliver, or cause to be delivered from time to time, to BNY Mellon the Trust’s Organizational Documents, a copy of any and all SEC exemptive orders issued to the Trust, and Documents and other materials used in the distribution of Shares and all amendments thereto as may be necessary for BNY Mellon to perform its duties hereunder.BNY Mellon shall not be deemed to have notice of any information (other than information supplied by BNY Mellon) contained in such Organizational Documents, Documents or other materials -5- until they are actually received by BNY Mellon. 5.Duties and Obligations of BNY Mellon. (a)Subject to the direction and control of each Trust’s Board and the provisions of this Agreement, BNY Mellon shall provide to each Trust the administrative services and the valuation and computation services listed on Schedule I attached hereto. (b)In performing hereunder, BNY Mellon shall provide, at its expense, office space, facilities, equipment and personnel. (c)BNY Mellon shall not provide any services relating to the management, investment advisory or sub-advisory functions of any Trust, distribution of shares of any Trust, maintenance of any Trust’s financial records or other services normally performed by the Trusts’ respective counsel or independent auditors and the services provided by BNY Mellon do not constitute, nor shall they be construed as constituting, legal advice or the provision of legal services for or on behalf of the Trust or any other person, and each Trust acknowledges that BNY Mellon does not provide public accounting or auditing services or advice and will not be making any tax filings, or doing any tax reporting on its behalf, other than those specifically agreed to hereunder.The scope of services provided by BNY Mellon under this Agreement shall not be increased as a result of new or revised regulatory or other requirements that may become applicable with respect to the Trust, unless the parties hereto expressly agree in writing to any such increase in the scope of services. (d)Each Trust shall cause its officers, advisors, sponsor, distributor, legal counsel, independent accountants, current administrator (if any), transfer agent, and any other service provider to cooperate with BNY Mellon and to provide BNY Mellon, upon request, with such information, documents and advice relating to such Trust as is within the possession or knowledge of such persons, and which in the opinion of BNY Mellon, is necessary in order to enable BNY Mellon to perform its duties hereunder.In connection with its duties hereunder, BNY Mellon shall not be responsible for, under any duty to inquire into, or be deemed to make any assurances with respect to the accuracy, validity or propriety of any information, documents or advice provided to BNY Mellon by any of the aforementioned persons.BNY Mellon shall not be liable for any loss, damage or expense resulting from or arising out of the failure of the Trust to cause any information, documents or advice to be provided to BNY Mellon as provided -6- herein and shall be held harmless by each Trust when acting in reliance upon such information, documents or advice relating to such Trust.All fees or costs charged by such persons shall be borne by the appropriate Trust.In the event that any services performed by BNY Mellon hereunder rely, in whole or in part, upon information obtained from a third party service utilized or subscribed to by BNY Mellon which BNY Mellon in its reasonable judgment deems reliable, BNY Mellon shall not have any responsibility or liability for, under any duty to inquire into, or deemed to make any assurances with respect to, the accuracy or completeness of such information. (e)Nothing in this Agreement shall limit or restrict BNY Mellon, any BNY Mellon Affiliate or any officer or employee thereof from acting for or with any third parties, and providing services similar or identical to same or all of the services provided hereunder. (f)Each Trust shall furnish BNY Mellon with any and all instructions, explanations, information, specifications and documentation deemed necessary by BNY Mellon in the performance of its duties hereunder, including, without limitation, the amounts or written formula for calculating the amounts and times of accrual of Trust liabilities and expenses, and the value of any securities lending related collateral investment account(s).BNY Mellon shall not be required to include as Trust liabilities and expenses, nor as a reduction of net asset value, any accrual for any federal, state, or foreign income taxes unless the Trust shall have specified to BNY Mellon in Instructions the precise amount of the same to be included in liabilities and expenses or used to reduce net asset value.Each Trust shall also furnish BNY Mellon with bid, offer, or market values of securities if BNY Mellon notifies such Trust that same are not available to BNY Mellon from a security pricing or similar service utilized, or subscribed to, by BNY Mellon which the Trust directs BNY Mellon to utilize, and which BNY Mellon in its judgment deems reliable at the time such information is required for calculations hereunder.At any time and from time to time, the Trust also may furnish BNY Mellon with bid, offer, or market values of securities and instruct BNY Mellon in Instructions to use such information in its calculations hereunder.BNY Mellon shall at no time be required or obligated to commence or maintain any utilization of, or subscriptions to, any securities pricing or similar service.In no event shall BNY Mellon be required to determine, or have any obligations with respect to, whether a market price represents any fair or true value, nor to adjust any price to reflect any events or announcements, including, without limitation, those with respect to the issuer thereof, -7- it being agreed that all such determinations and considerations shall be solely for the Trust. (g)BNY Mellon may apply to an Authorized Person of any Trust for Instructions with respect to any matter arising in connection with BNY Mellon’s performance hereunder for such Trust, and BNY Mellon shall not be liable for any action taken or omitted to be taken by it in good faith in accordance with such Instructions.Such application for Instructions may, at the option of BNY Mellon, set forth in writing any action proposed to be taken or omitted to be taken by BNY Mellon with respect to its duties or obligations under this Agreement and the date on and/or after which such action shall be taken.BNY Mellon shall not be liable for any action taken or omitted to be taken in accordance with a proposal included in any such application on or after the date specified therein unless, prior to taking or omitting to take any such action, BNY Mellon has received Instructions from an Authorized Person in response to such application specifying the action to be taken or omitted. (h)BNY Mellon may consult with counsel to the appropriate Trust or its own counsel, at such Trust’s expense, and shall be fully protected with respect to anything done or omitted by it in good faith in accordance with the advice or opinion of such counsel. (i)Notwithstanding any other provision contained in this Agreement or Schedule I attached hereto, BNY Mellon shall have no duty or obligation with respect to, including, without limitation, any duty or obligation to determine, or advise or notify any Trust of: (i) the taxable nature of any distribution or amount received or deemed received by, or payable to, a Trust, (ii) the taxable nature or effect on a Trust or its shareholders of any corporate actions, class actions, tax reclaims, tax refunds or similar events, (iii) the taxable nature or taxable amount of any distribution or dividend paid, payable or deemed paid, by a Trust to its shareholders; or (iv) the effect under any federal, state, or foreign income tax laws of a Trust making or not making any distribution or dividend payment, or any election with respect thereto.Further, BNY Mellon is not responsible for the identification of securities requiring U.S. tax treatment that differs from treatment under U.S. generally accepted accounting principles.BNY Mellon is solely responsible for processing such securities, as identified by the Trust or its Authorized Persons, in accordance with U.S. tax laws and regulations. (j)BNY Mellon shall have no duties or responsibilities whatsoever except such duties and responsibilities as are specifically set forth in this Agreement and Schedule I -8- attached hereto, and no covenant or obligation shall be implied against BNY Mellon in connection with this Agreement. (k)BNY Mellon, in performing the services required of it under the terms of this Agreement, shall be entitled to rely fully on the accuracy and validity of any and all Instructions, explanations, information, specifications, Documents and documentation furnished to it by a Trust and shall have no duty or obligation to review the accuracy, validity or propriety of such Instructions, explanations, information, specifications, Documents or documentation, including, without limitation, evaluations of securities; the amounts or formula for calculating the amounts and times of accrual of Trusts’ or Series’ liabilities and expenses; the amounts receivable and the amounts payable on the sale or purchase of securities; and amounts receivable or amounts payable for the sale or redemption of Trust Shares effected by or on behalf of a Trust. In the event BNY Mellon’s computations hereunder rely, in whole or in part, upon information, including, without limitation, bid, offer or market values of securities or other assets, or accruals of interest or earnings thereon, from a pricing or similar service utilized, or subscribed to, by BNY Mellon which the Trust directs BNY Mellon to utilize, and which BNY Mellon in its judgment deems reliable, BNY Mellon shall not be responsible for, under any duty to inquire into, or deemed to make any assurances with respect to, the accuracy or completeness of such information.Without limiting the generality of the foregoing, BNY Mellon shall not be required to inquire into any valuation of securities or other assets by a Trust or any third party described in this sub-section (k) even though BNY Mellon in performing services similar to the services provided pursuant to this Agreement for others may receive different valuations of the same or different securities of the same issuers. (l)BNY Mellon, in performing the services required of it under the terms of this Agreement, shall not be responsible for determining whether any interest accruable to a Trust is or will be actually paid, but will accrue such interest until otherwise instructed by such Trust. (m)BNY Mellon shall not be responsible for damages (including without limitation damages caused by delays, failure, errors, interruption or loss of data) which occurring directly or indirectly by reason of circumstances beyond its reasonable control in the performance of its duties under this Agreement, including, without limitation, labor difficulties -9- within or without BNY Mellon, mechanical breakdowns, flood or catastrophe, acts of God, failures of transportation, interruptions, loss, or malfunctions of utilities, action or inaction of civil or military authority, national emergencies, public enemy, war, terrorism, riot, sabotage, non-performance by a third party, failure of the mails, communications, computer (hardware or software) services, or functions or malfunctions of the internet, firewalls, encryption systems or security devices caused by any of the above. Nor shall BNY Mellon be responsible for delays or failures to supply the information or services specified in this Agreement where such delays or failures are caused by the failure of any person(s) other than BNY Mellon to supply any instructions, explanations, information, specifications or documentation deemed necessary by BNY Mellon in the performance of its duties under this Agreement. 6.Allocation of Expenses. Except as otherwise provided herein, all costs and expenses arising or incurred in connection with the performance of this Agreement shall be paid by the appropriate Trust, including but not limited to, organizational costs and costs of maintaining corporate existence, taxes, interest, brokerage fees and commissions, insurance premiums, compensation and expenses of such Trust’s trustees, directors, officers or employees, legal, accounting and audit expenses, management, advisory, sub-advisory, administration and shareholder servicing fees, charges of custodians, transfer and dividend disbursing agents, expenses (including clerical expenses) incident to the issuance, redemption or repurchase of Trust shares or membership interests, as applicable, fees and expenses incident to the registration or qualification under the Securities Laws, state or other applicable securities laws of the Trust or its shares or membership interests, as applicable, costs (including printing and mailing costs) of preparing and distributing Offering Materials, reports, notices and proxy material to such Trust’s shareholders or members, as applicable, all expenses incidental to holding meetings of such Trust’s trustees, directors and shareholders, and extraordinary expenses as may arise, including litigation affecting such Trust and legal obligations relating thereto for which the Trust may have to indemnify its trustees, directors, officers, managers, and/or members, as may be applicable. 7.Portfolio Compliance Services. (a)If Schedule I contains a requirement for BNY Mellon to provide the Trust with portfolio compliance services, such services shall be provided pursuant to the terms of this -10- Section 7 (the “Portfolio Compliance Services”).The precise compliance review and testing services to be provided shall be as directed by each Trust and as mutually agreed between BNY Mellon and such Trust, and the results of BNY Mellon’s Portfolio Compliance Services shall be detailed in a portfolio compliance summary report (the “Compliance Summary Report”) prepared on a periodic basis as mutually agreed.Each Compliance Summary Report shall be subject to review and approval by the Trust.BNY Mellon shall have no responsibility or obligation to provide Portfolio Compliance Services other that those services specifically listed in Schedule I. (b)The Trust will examine each Compliance Summary Report delivered to it by BNY Mellon and notify BNY Mellon of any error, omission or discrepancy within ten (10) days of its receipt.The Trust agrees to notify BNY Mellon promptly in writing if it fails to receive any such Compliance Summary Report.The Trust further acknowledges that unless it notifies BNY Mellon of any error, omission or discrepancy within 10 days, such Compliance Summary Report shall be deemed final and shall not be reissued.In addition, if the Trust learns of any out-of-compliance condition before receiving a Compliance Summary Report reflecting such condition, the Trust will notify BNY Mellon of such condition within one (1) business day after discovery thereof. (c)While BNY Mellon will endeavor to identify out-of-compliance conditions, BNY Mellon does not and could not for the fees charged, make any guarantees, representations or warranties with respect to its ability to identify all such conditions.In the event of any errors or omissions in the performance of Portfolio Compliance Services, the Trust’s sole and exclusive remedy and BNY Mellon’s sole liability shall be limited to re-performance by BNY Mellon of the Portfolio Compliance Services affected and in connection therewith the correction of any error or omission, if practicable and the preparation of a corrected report, at no cost to the Trust. 8.Rule 38a-1 and Regulatory Administration Services. (a)If Schedule I contains a requirement for BNY Mellon to provide the Trust with compliance support services related to Rule 38a-1 promulgated under the 1940 Act and/or Regulatory Administration services, such services shall be provided pursuant to the terms of this -11- Section 7 (such services, collectively hereinafter referred to as the “Regulatory Support Services”). (b)Notwithstanding anything in this Agreement to the contrary, the Regulatory Support Services provided by BNY Mellon under this Agreement are administrative in nature and do not constitute, nor shall they be construed as constituting, legal advice or the provision of legal services for or on behalf of the Trust or any other person. (c)All work product produced by BNY Mellon in connection with its provision of Regulatory Support Services under this Agreement is subject to review and approval by the Trust and by the Trust’s legal counsel.The Regulatory Support Services performed by BNY Mellon under this Agreement will be at the request and direction of the Trust and/or its chief compliance officer (the “Trust’s CCO”), as applicable.BNY Mellon disclaims liability to the Trust, and the Trust is solely responsible, for the selection, qualifications and performance of the Trust’s CCO and the adequacy and effectiveness of the Trust’s compliance program. 9.Standard of Care; Indemnification. (a)Except as otherwise provided herein, BNY Mellon and any BNY Mellon Affiliate shall not be liable for any costs, expenses, damages, liabilities or claims (including attorneys’ and accountants’ fees) incurred by or asserted against a Trust, except those costs, expenses, damages, liabilities or claims arising out of BNY Mellon’s own gross negligence or willful misconduct.In no event shall BNY Mellon or any BNY Mellon Affiliate be liable to any Trust or any third party for any special, indirect or consequential damages, or lost profits or loss of business, arising under or in connection with this Agreement, even if previously informed of the possibility of such damages and regardless of the form of action.BNY Mellon and any BNY Mellon Affiliate shall not be liable for any loss, damage or expense, including counsel fees and other costs and expenses of a defense against any claim or liability, resulting from, arising out of, or in connection with its performance hereunder, including its actions or omissions, the incompleteness or inaccuracy of any specifications or other information furnished by the Trust, or for delays caused by circumstances beyond BNY Mellon’s reasonable control, unless such loss, damage or expense arises out of the bad faith, gross negligence or willful misconduct of BNY Mellon. -12- (b)Each Trust shall indemnify and hold harmless BNY Mellon and any BNY Mellon Affiliate from and against any and all costs, expenses, damages, liabilities and claims (including claims asserted by a Trust), and reasonable attorneys’ and accountants’ fees relating thereto, which are sustained or incurred or which may be asserted against BNY Mellon or any BNY Mellon Affiliate, by reason of or as a result of any action taken or omitted to be taken by BNY Mellon or any BNY Mellon Affiliate without bad faith, gross negligence, or willful misconduct, or in reliance upon (i) any law, act, regulation or interpretation of the same even though the same may thereafter have been altered, changed, amended or repealed, (ii) such Trust’s Offering Materials or Documents (excluding information provided by BNY Mellon), (iii) any Instructions, or (iv) any opinion of legal counsel for such Trust or BNY Mellon, or arising out of transactions or other activities of such Trust which occurred prior to the commencement of this Agreement; provided, that no Trust shall indemnify BNY Mellon nor any BNY Mellon Affiliate for costs, expenses, damages, liabilities or claims for which BNY Mellon or any BNY Mellon Affiliate is liable under the preceding sub-section 8(a).This indemnity shall be a continuing obligation of each Trust, its successors and assigns, notwithstanding the termination of this Agreement. Without limiting the generality of the foregoing, each Trust shall indemnify BNY Mellon and any BNY Mellon Affiliate against and save BNY Mellon and any BNY Mellon Affiliate harmless from any loss, damage or expense, including counsel fees and other costs and expenses of a defense against any claim or liability, arising from any one or more of the following: I.Errors in records or instructions, explanations, information, specifications or documentation of any kind, as the case may be, supplied to BNY Mellon by any third party described above or by or on behalf of a Trust; II.Action or inaction taken or omitted to be taken by BNY Mellon or any BNY Mellon Affiliate pursuant to Instructions of the Trust or otherwise without gross negligence or willful misconduct; III.Any action taken or omitted to be taken by BNY Mellon in good faith in accordance with the advice or opinion of counsel for a Trust or its own counsel; IV.Any improper use by a Trust or its agents, distributor or investment advisor of any valuations or computations supplied by BNY Mellon pursuant to this Agreement; -13- V.The method of valuation of the securities and the method of computing each Series’ net asset value; or VI.Any valuations of securities, other assets, or the net asset value provided by a Trust. (c)Actions taken or omitted in reliance on Instructions or upon any information, order, indenture, stock certificate, membership certificate, power of attorney, assignment, affidavit or other instrument believed by BNY Mellon in good faith to be from an Authorized Person, or upon the opinion of legal counsel for a Trust or its own counsel, shall be conclusively presumed to have been taken or omitted in good faith. 10.Compensation. For the services provided hereunder, each Trust agrees to pay BNY Mellon such compensation as is mutually agreed to in writing by each Trust and BNY Mellon from time to time and such out-of-pocket expenses (e.g., telecommunication charges, postage and delivery charges, costs of independent compliance reviews, record retention costs, reproduction charges and transportation and lodging costs) as are incurred by BNY Mellon in performing its duties hereunder.Except as hereinafter set forth, compensation shall be calculated and accrued daily and paid monthly.Each Trust authorizes BNY Mellon to debit such Trust’s custody account for all amounts due and payable hereunder.BNY Mellon shall deliver to each Trust invoices for services rendered after debiting such Trust’s custody account with an indication that payment has been made.Upon termination of this Agreement before the end of any month, the compensation for such part of a month shall be prorated according to the proportion which such period bears to the full monthly period and shall be payable upon the effective date of termination of this Agreement.For the purpose of determining compensation payable to BNY Mellon, each Trust’s net asset value shall be computed at the times and in the manner specified in the Trust’s Offering Materials. 11.Records; Visits. (a)The books and records pertaining to each Trust and such Trust’s Series which are in the possession or under the control of BNY Mellon shall be the property of the Trust.The Trust and Authorized Persons shall have access to such books and records at all times during -14- BNY Mellon’s normal business hours.Upon the reasonable request of the Trust, copies of any such books and records shall be provided by BNY Mellon to the Trust or to an Authorized Person, at the Trust’s expense. (b)BNY Mellon shall keep all books and records with respect to each Series’ books of account, records of each Series’ securities transactions and all other books and records as BNY Mellon is required to maintain pursuant to Rule 31a-1 of the 1940 Act in connection with the services provided hereunder. 12.Term of Agreement. (a)This Agreement shall be effective on the date first written above and, unless terminated pursuant to its terms, shall continue until 11:59 PM on the date which is the third anniversary of such date (the “Initial Term”), at which time this Agreement shall terminate, unless renewed in accordance with the terms hereof. (b)This Agreement shall automatically renew for successive terms of one (1) year each (each, a “Renewal Term”), unless the Trust or BNY Mellon gives written notice to the other party of its intent not to renew and such notice is received by the other party not less than ninety (90) days prior to the expiration of the Initial Term or the then-current Renewal Term (a "Non-Renewal Notice").In the event a party provides a Non-Renewal Notice, this Agreement shall terminate at 11:59 PM on the last day of the Initial Term or Renewal Term, as applicable. (c)If a party materially breaches this Agreement (a “Defaulting Party”) the other party (the “Non-Defaulting Party”) may give written notice thereof to the Defaulting Party ("Breach Notice"), and if such material breach shall not have been remedied within thirty (30) days after the Breach Notice is given, then the Non Defaulting Party may terminate this Agreement by giving written notice of termination to the Defaulting Party ("Breach Termination Notice"), in which case this Agreement shall terminate as of 11:59 PM on the 30th day following the date the Breach Termination Notice is given, or such later date as may be specified in the Breach Termination Notice (but not later than the last day of the Initial Term or then-current Renewal Term, as appropriate). In all cases, termination by the Non-Defaulting Party shall not constitute a waiver by the Non-Defaulting Party of any other rights it might have under this Agreement or otherwise against the Defaulting Party. -15- (d)Notwithstanding any other provision of this Agreement, BNY Mellon may in its sole discretion terminate this Agreement immediately by sending notice thereof to the Trust upon the happening of any of the following: (i) the Trust commences as debtor any case or proceeding under any bankruptcy, insolvency or similar law, or there is commenced against the Trust any such case or proceeding; (ii)the Trust commences as debtor any case or proceeding seeking the appointment of a receiver, conservator, trustee, custodian or similar official for the Trust or any substantial part of its property or there is commenced against the Trust any such case or proceeding; (iii) the Trust makes a general assignment for the benefit of creditors; or (iv) the Trust admits in any recorded medium, written, electronic or otherwise, its inability to pay its debts as they come due.BNY Mellon may exercise its termination right under this Section 11(d) at any time after the occurrence of any of the foregoing events notwithstanding that such event may cease to be continuing prior to such exercise, and any delay in exercising this right shall not be construed as a waiver or other extinguishment of that right.Any exercise by BNY Mellon of its termination right under this Section 11(d) shall be without any prejudice to any other remedies or rights available to BNY Mellon and shall not be subject to any fee or penalty, whether monetary or equitable.Notwithstanding the provisions of Section 18, notice of termination under this Section 11(d) shall be considered given and effective when given, not when received. 13.Amendment. This Agreement may not be amended, changed or modified in any manner except by a written agreement executed by BNY Mellon and the Trust to be bound thereby, and authorized or approved by such Trust’s Board. In the event that the Trust establishes one or more additional Funds with respect to which it desires to have BNY Mellon render services as administration and accounting services provider under the terms hereof, it shall so notify BNY Mellon in writing, and if BNY Mellon agrees in writing to provide such services, such additional issuance shall become Shares hereunder and Exhibit A shall be amended to include the Fund. 14.Assignment; Subcontracting. (a)This Agreement shall extend to and shall be binding upon the parties hereto, and their respective successors and assigns; provided, however, that this Agreement shall not be -16- assignable or delegable by any Trust without the written consent of BNY Mellon, or by BNY Mellon without the written consent of the affected Trust. (b)Notwithstanding the foregoing: (i) BNY Mellon may assign or transfer this Agreement to any BNY Mellon Affiliate or transfer this Agreement in connection with a sale of a majority or more of its assets, equity interests or voting control, provided that BNY Mellon gives the Trusts thirty (30) days' prior written notice of such assignment or transfer and such assignment or transfer does not impair the provision of services under this Agreement in any material respect, and the assignee or transferee agrees to be bound by all terms of this Agreement in place of BNY Mellon; (ii) BNY Mellon may subcontract with, hire, engage or otherwise outsource to any BNY Mellon Affiliate with respect to the performance of any one or more of the functions, services, duties or obligations of BNY Mellon under this Agreement but any such subcontracting, hiring, engaging or outsourcing shall not relieve BNY Mellon of any of its liabilities hereunder; (iii) BNY Mellon may subcontract with, hire, engage or otherwise outsource to an unaffiliated third party with respect to the performance of any one or more of the functions, services, duties or obligations of BNY Mellon under this Agreement but any such subcontracting, hiring, engaging or outsourcing shall (A) require the prior written consent of the Trust and (B) limit BNY Mellon’s liability such that BNY Mellon shall only be liable forfailure to reasonably select such unaffiliated third party, and BNY Mellon shall have no liability for any acts or omissions to act of such unaffiliated third party; and (iv) BNY Mellon, in the course of providing certain additional services requested by a Trust, including but not limited to, Typesetting, Money Market Fund, or eBoard Book services (“Vendor Eligible Services”) as further described in Schedule I, may in its sole discretion, enter into an agreement or agreements with a financial printer, or electronic services provider (“Vendor”) to provide BNY Mellon with the ability to generate certain reports or provide certain functionality.BNY Mellon shall not be obligated to perform any of the Vendor Eligible Services unless an agreement between BNY Mellon and the Vendor for the provision of such services is then-currently in effect, and shall only be liable for the failure to reasonably select the Vendor.Upon request, BNY Mellon will disclose the identity of the Vendor and the status of the contractual relationship, and a Trust is free to attempt to contract directly with the Vendor for the provision of the Vendor Eligible Services. (c)As compensation for the Vendor Eligible Services rendered by BNY Mellon -17- pursuant to this Agreement, the Trust will pay to BNY Mellon such fees as may be agreed to in writing by the Trust and BNY Mellon.In turn, BNY Mellon will be responsible for paying the Vendor’s fees.For the avoidance of doubt, BNY Mellon anticipates that the fees it charges hereunder will be more than the fees charged to it by the Vendor, and BNY Mellon will retain the difference between the amount paid to BNY Mellon hereunder and the fees BNY Mellon pays to the Vendor as compensation for the additional services provided by BNY Mellon in the course of making the Vendor Eligible Services available to the Trust. 15.Governing Law; Consent to Jurisdiction. This Agreement shall be construed in accordance with the laws of the State of New York, without regard to conflict of laws principles thereof.Each Trust hereby consents to the jurisdiction of a state or federal court situated in New York City, New York in connection with any dispute arising hereunder, and waives to the fullest extent permitted by law its right to a trial by jury.To the extent that in any jurisdiction any Trust may now or hereafter be entitled to claim, for itself or its assets, immunity from suit, execution, attachment (before or after judgment) or other legal process, such Trust irrevocably agrees not to claim, and it hereby waives, such immunity. 16.Severability. In case any provision in or obligation under this Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the validity, legality and enforceability of the remaining provisions or obligations shall not in any way be affected or impaired thereby, and if any provision is inapplicable to any person or circumstances, it shall nevertheless remain applicable to all other persons and circumstances. 17.No Waiver. Each and every right granted to BNY Mellon hereunder or under any other document delivered hereunder or in connection herewith, or allowed it by law or equity, shall be cumulative and may be exercised from time to time.No failure on the part of BNY Mellon to exercise, and no delay in exercising, any right will operate as a waiver thereof, nor will any single or partial exercise by BNY Mellon of any right preclude any other or future exercise thereof or the exercise of any other right. -18- 18.Notices. All notices, requests, consents and other communications pursuant to this Agreement in writing shall be sent as follows: if to a Trust, at Elkhorn ETF Trust 207 Reber Street Wheaton, IL 60187 Attention: Fund Secretary if to BNY Mellon, at BNY Mellon 2 Hanson Place Brooklyn, NY 11217 Attention: ETF Operations with a copy to: The Bank of New York Mellon One Wall Street New York, New York 10286 Attention: Legal Dept. – Asset Servicing or at such other place as may from time to time be designated in writing.Notices hereunder shall be effective upon receipt. 19.Counterparts. This Agreement may be executed in any number of counterparts, each of which shall be deemed to be an original; but such counterparts together shall constitute only one instrument. 20.Several Obligations. The parties acknowledge that the obligations of the Trusts hereunder are several and not joint, that no Trust shall be liable for any amount owing by another Trust and that the Trusts have executed one instrument for convenience only. -19- 21.Confidentiality. (a) Each party shall keep confidential any information relating to the other party’s business (“Confidential Information”).Confidential Information shall include (a) any data or information that is competitively sensitive material, and not generally known to the public, including, but not limited to, information about product plans, marketing strategies, finances, operations, customer relationships, customer profiles, customer lists, sales estimates, business plans, and internal performance results relating to the past, present or future business activities of a Trust or BNY Mellon and their respective subsidiaries and affiliated companies; (b) any scientific or technical information, design, process, procedure, formula, or improvement that is commercially valuable and secret in the sense that its confidentiality affords a Trust or BNY Mellon a competitive advantage over its competitors; (c) all confidential or proprietary concepts, documentation, reports, data, specifications, computer software, source code, object code, flow charts, databases, inventions, know-how, and trade secrets, whether or not patentable or copyrightable; and (d) anything designated as confidential.Notwithstanding the foregoing, information shall not be Confidential Information and shall not be subject to such confidentiality obligations if it: (a) is already known to the receiving party at the time it is obtained; (b) is or becomes publicly known or available through no wrongful act of the receiving party; (c) is rightfully received from a third party who, to the best of the receiving party’s knowledge, is not under a duty of confidentiality; (d) is released by the protected party to a third party without restriction; (e) is requested or required to be disclosed by the receiving party pursuant to a court order, subpoena, governmental or regulatory agency request or law; (f) is relevant to the defense of any claim or cause of action asserted against the receiving party; (g) is Trust information provided by BNY Mellon in connection with an independent third party compliance or other review; (h) is released in connection with the provision of services under this Agreement; or (i) has been or is independently developed or obtained by the receiving party.The provisions of this Section 20 shall survive termination of this Agreement for a period of one (1) year after such termination. (b) The Bank of New York Mellon Corporation is a global financial organization that provides services to clients through its affiliates and subsidiaries in multiple jurisdictions (the “BNY Mellon Group”).The BNY Mellon Group may centralize functions including audit, -20- accounting, risk, legal, compliance, sales, administration, product communication, relationship management, storage, compilation and analysis of customer-related data, and other functions (the “Centralized Functions”) in one or more affiliates, subsidiaries and third-party service providers. Solely in connection with the Centralized Functions, (i) the Trust consents to the disclosure of and authorizes BNY Mellon to disclose information regarding the Trust (“Customer-Related Data”) to the BNY Mellon Group and to its third-party service providers who are subject to confidentiality obligations with respect to such information and (ii) BNY Mellon may store the names and business contact information of the Trust’s employees and representatives on the systems or in the records of the BNY Mellon Group or its service providers. The BNY Mellon Group may aggregate Customer-Related Data with other data collected and/or calculated by the BNY Mellon Group, and notwithstanding anything in this Agreement to the contrary the BNY Mellon Group will own all such aggregated data, provided that the BNY Mellon Group shall not distribute the aggregated data in a format that identifies Customer-Related Data with a particular customer.The Trust confirms that it is authorized to consent to the foregoing. [Signature page follows.] -21- IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to be executed by their duly authorized officers and their seals to be hereunto affixed, all as of the latest date set forth below. ELKHORN ETF TRUST By: on behalf of each Trust identified on Exhibit A attached hereto Name: Title: Date: THE BANK OF NEW YORK MELLON By: Name: Title: Date: -22- EXHIBIT A Series Elkhorn S&P 500 Capital Expenditures Portfolio EXHIBIT B I,[Name], of[Trust Name], a [State] [corporation/trust] (the “Trust”), do hereby certify that: The following individuals serve in the following positions with the Trust, and each has been duly elected or appointed by the Board of the Trust to each such position and qualified therefor in conformity with the Trust’s Organizational Documents, and the signatures set forth opposite their respective names are their true and correct signatures.Each such person is designated as an Authorized Person under the Fund Administration and Accounting Agreement dated as of , 201, between the Trust and The Bank of New York Mellon. NamePositionSignature SCHEDULE I Schedule of Services All services provided in this Schedule of Services are subject to the review and approval of the appropriate Trust officers, Trust counsel and accountants of each Trust, as may be applicable.The services included on this Schedule of Services may be provided by BNY Mellon or a BNY Mellon Affiliate, collectively referred to herein as “BNY Mellon”. VALUATION AND COMPUTATION ACCOUNTING SERVICES BNY Mellon shall provide the following valuation and computation accounting services for each Trust: § Journalize investment, capital share and income and expense activities; § Maintain individual ledgers for investment securities; § Maintain historical tax lots for each security; § Reconcile cash and investment balances of each Trust with the Trust’s custodian and provide a Trust’s investment adviser, as applicable, with the beginning cash balance available for investment purposes upon request; § Calculate various contractual expenses; § Calculate capital gains and losses; § Calculate daily distribution rate per share; § Determine net income; § Obtain security market quotes and currency exchange rates from pricing services approved by a Trust’s investment adviser, or if such quotes are unavailable, then obtain such prices from the Trust’s investment adviser, and in either case, calculate the market value of each Trust’s investments in accordance with the Trust's valuation policies or guidelines; provided, however, that BNY Mellon shall not under any circumstances be under a duty to independently price or value any of the Trust's investments itself or to confirm or validate any information or valuation provided by the investment adviser or any other pricing source, nor shall BNY Mellon have any liability relating to inaccuracies or otherwise with respect to such information or valuations; § Compute net asset value; · Such net asset value reports and statements shall be provided to the Trust at 8:00 p.m. New York time and to Authorized Participants at 9:00 p.m. New York time, in each case by such means as BNY Mellon and the Trust may agree upon from time to time. § Transmit or make available a copy of the daily portfolio valuation to a Trust’s investment adviser; § Publish basket to NSCC on for each day on which trading occurs on the NYSE; § Compute yields and portfolio average dollar-weighted maturity as applicable; and § Compute portfolio turnover rate for inclusion in the annual and semi-annual shareholder reports. FINANCIAL REPORTING BNY Mellon shall provide the following financial reporting services for each Trust: § Financial Statement Preparation & Review · Prepare the Trust’s annual and semi-annual shareholder reports1 for shareholder delivery and for inclusion in Form N-CSR; · Prepare the Trust’s quarterly schedule of portfolio holdings1 for inclusion in Form N-Q; · Prepare, circulate and maintain the Trust’s financial reporting production calendar; · Prepare and file (or coordinate the filing of) a Trust’s Form N-SAR; and · Prepare and file (or coordinate the filing of) a Trust’s Form 24f-2. § Typesetting Services 2 · Create financial compositions for the applicable financial report and related EDGAR files; · Maintain country codes, industry class codes, security class codes and state codes; · Map individual general ledger accounts into master accounts to be displayed in the applicable financial reports; · Create components that will specify the proper grouping and sorting for display of portfolio information; · Create components that will specify the proper calculation and display of financial data required for each applicable financial report (except for identified manual entries, which BNY Mellon will enter); · Process, convert and load security and general ledger data; · Include data in financial reports provided from external parties to BNY Mellon which, includes, but is not limited to: shareholder letters, “Management Discussion and Analysis” commentary, notes on performance, notes to financials, report of independent auditors, Trust management listing, service providers listing and Trust spectrums; · Document publishing, including the output of print-ready PDF files and EDGAR html files (such EDGAR html files will be limited to one per the applicable financial report and unless mutually agreed to in writing between BNY Mellon and a Trust, BNY Mellon will use the same layout for production data for every successive reporting period); · Generate financial reports using the Vendor’s capabilities which include the following: o front/back cover; o table of contents; o shareholder letter; o Management Discussion and Analysis commentary; o sector weighting graphs/tables; o disclosure of Trust expenses; o schedules of investments; o statement of net assets; o statements of assets and liabilities; o statements of operation; o statements of changes; 1 Requires “Typesetting Services” as described herein. -3- o statements of cash flows; o financial highlights; o notes to financial statements; o report of independent registered public accounting firm; o tax information; and o additional Trust information as mutually agreed in writing between BNY Mellon and a Trust. · Unless mutually agreed in writing between BNY Mellon and a Trust, BNY Mellon will use the same layout and format for every successive reporting period for the typeset reports.At the request of a Trust and upon the mutual written agreement of BNY Mellon and the Trust as to the scope of any changes and additional compensation of BNY Mellon, BNY Mellon will, or will cause the Vendor to change format or layout of reports from time to time. TAX SERVICES BNY Mellon shall provide the following tax services for each Trust: § Tax Provision Preparation · Prepare fiscal year-end tax provision analysis; · Process tax adjustments on securities identified by a Trust that require such treatment; · Prepare ROCSOP adjusting entries; and · Prepare financial statement footnote disclosures. § Excise Tax Distributions Calculations · Prepare calendar year tax distribution analysis; · Process tax adjustments on securities identified by a Trust that require such treatment; and · Prepare annual tax-based distribution estimate for each Trust. § Other Tax Services · Prepare for execution and filing, the federal and state income and excise tax returns; · Prepare year-end Investment Company Institute broker/dealer reporting and prepare fund distribution calculations disseminated to broker/dealers; and · Coordinate U.S.C. Title 26 Internal Revenue Code (“IRC”) §855 and excise tax distribution requirements. § Uncertain Tax Provisions · Documentation of all material tax positions taken by a Trust with respect to specified fiscal years and identified to BNY Mellon (“Tax Positions”); · Review of a Trust’s: (i) tax provision work papers, (ii) excise tax distribution work papers, (iii) income and excise tax returns, (iv) tax policies and procedures, and (v) Subchapter M compliance work papers; -4- · Determine as to whether or not Tax Positions have been consistently applied, and documentation of any inconsistencies; · Review relevant statutory authorities; · Review tax opinions and legal memoranda prepared by tax counsel or tax auditors to a Trust; · Review standard mutual fund industry practices, to the extent such practices are known to, or may reasonably be determined by, BNY Mellon; and · Delivery of a written report to the applicable Trust detailing such items. FUND ADMINISTRATION SERVICES BNY Mellon shall provide the following fund administration services for each Trust: § In accordance with Instructions received from a Trust, and subject to portfolio limitations as provided by such Trust to BNY Mellon in writing from time to time, monitor such Trust’s compliance, on a post-trade basis, with such portfolio limitations, provided that BNY Mellon maintains in the normal course of its business all data necessary to measure the Trust’s compliance; § Monitor the Trust’s status as a regulated investment company under Subchapter M of the IRC and Subchapter L of the IRC (if required). § Establish appropriate expense accruals and compute expense ratios, maintain expense files and coordinate the payment of Trust approved invoices; § Calculate Trust approved income and per share amounts required for periodic distributions to be made by the applicable Trust; § Calculate total return information; § Coordinate a Trust’s annual audit; § Supply various normal and customary portfolio and Trust statistical data as requested on an ongoing basis; and § If the chief executive officer or chief financial officer of a Trust is required to provide a certification as part of a Trust’s Form N-Q or Form N-CSR filing pursuant to regulations promulgated by the SEC under Section 302 of the Sarbanes-Oxley Act of 2002, provide a sub-certification in support of certain matters set forth in the aforementioned certification.Such sub-certification is to be in such form and relating to such matters as agreed to by BNY Mellon in advance.BNY Mellon shall be required to provide the sub-certification only during the term of the Agreement and only if it receives such cooperation as it may request to perform its investigations with respect to the sub-certification.For clarity, the sub-certification is not itself a certification under the Sarbanes-Oxley Act of 2002 or under any other law, rule or regulation. REGULATORY ADMINISTRATION SERVICES BNY Mellon shall provide the following regulatory administration services for each Trust: -5- § Maintain a regulatory calendar for each Trust listing various SEC filing and Board approval deadlines; § Assemble and distribute board materials for quarterly meetings of the Board, including the drafting of agendas and resolutions for such quarterly meetings of the Board (with final selection of agenda items made by Trust counsel); § Attend (in-person or telephonically) quarterly Board meetings and draft minutes thereof; § Prepare and coordinate the filing of annual post-effective amendments to a Trust’s registration statement (not including the initial registration statement or related to the addition of one or more classes of shares or series); § Prepare and coordinate the filing of Forms N-CSR, N-Q, and N-PX, as applicable (with the Trust supplying the voting records in the format required by BNY Mellon) 2; § Assist the Trust in the handling of SEC examinations by providing requested documents in the possession of BNY Mellon that are on the SEC examination request list; and § Assist in the preparation of notices of annual or special meetings of shareholders and proxy materials relating to such meetings 2. § eBoard Book Services: · Permit persons or entities entering a valid password to have electronic access, via an Internet-based secure website, to current quarterly board meeting materials and such other board meeting materials as may be agreed between BNY Mellon and a Trust2. § 38a-1 Compliance Support Services · Provide compliance policies and procedures related to services provided by BNY Mellon and, if mutually agreed, certain of the BNY Mellon Affiliates; summary procedures thereof; and periodic certification letters. 2Separate fees will apply for the noted services. -6-
